Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 48, 57, and 66, the closest prior art Alonso teaches: A method / apparatus / non-transitory memory medium that comprises: receiving, by a visualization processor, location data and sensor data for a plurality of participants; determining an impact indication for two or more participants of the plurality of participants based at least in part on the location data and sensor data; determining, by the visualization processor, a location of impact based on the impact indication and the location data and sensor data for the two or more participants; generating an impact visualization interface configured to visually indicate impact data associated with the impact indication proximate the impact location; determining speed at impact data for each of the two or more participants based at least in part on the location data and sensor data; determining acceleration at impact data for each of the two or more participants based at least in part on the location data and sensor data; and generating speed at impact indicators and acceleration at impact indicators for each of the two or more participants as part of the impact visualization interface.
	However, the prior art fails to teach: wherein the speed at impact indicator comprises a speed variable arrow trail approaching the location of impact, where .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 4/23/2021, with respect to drawings have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715